Title: To John Adams from William Tudor, 25 October 1775
From: Tudor, William
To: Adams, John


     
      Cambridge 25th. Octr. 1775
      Dear Sir
     
     I wrote you by the Post 3 Weeks ago but have not been honour’d with a Line since your Returnto Philadelphia. I should write oftener but every Thing of Importance is communicated in the Prints, and I am in no Secrets at Head Quarters, and I hate to set down to write when I can’t tell You something worth reading.
     About 10 Days ago two floating Batteries were ordered down Cambridge River to fire into the Enemy’s Camp on Boston Common and alarm the Troops there. It had the expected Effect, but was attended with an unfortunate Circumstance. A 9 Pounder the sixth Time it was discharg’d burst, and very badly wounded 7 of the Men. It reduc’d the Batterie to a perfect Wreck. She was however brought off with her Remaining Guns &c. The Enemy never return’d the Fire. One of our Men died of his Wounds next Morning and one since.
     The Enemy have been very quiet in their movements for some Time. We have 16 or 20 flat bottom Boats which carry 80 Men each finish’d, and the Carppenters are at Work on others. What they are intended for is not yet known. The Conjecture is that they are design’d for a Descenton Boston.
     We had an Express yesterday from Falmouth, Casco Bay, who brings News that a Number of the Enemy’s Ships were in that Harbour, the Capt. of which, after informing the Inhabitants that they must deliver Up all their Arms and give Hostages for their peaceable Behaviour, and allowing them 24 Hours to comply or he should fire the Town. At the Expiration of the Time set, finding they would not comply with the Demand, began a most infernal Connonade and Bombardment on the Town which destroy’d two thirds of it. After the ships had burnt 2 or 300 Houses and drove 2000 People into the Woods they fell down, and it was suppos’d were going to Portsmouth. As they had inform’d the People of Falmouth that they were to visit that place next and make the same Requisition, a Non Complyance with which would be attended with a Bombardment. And that every Sea Port Town on the Continent was to be visited for the like kind Purpose. These beingthe Orders from our most gracious King. Surely it is become Time That we had a French Fleet to protect our Coasts. On Land we can defend ourselves.
     The General Voice is throw open our Ports wide to all the World— and If we must be Slaves, let Us be the Slaves of France, Spain, Turkey, rather than the Slaves of ungrateful Britain. I am Dr. Sir Yr. most obt. Servt.
     
      Wm. Tudor
     
    